t c memo united_states tax_court eric l and kay k jones petitioners v commissioner of internal revenue respondent docket no filed date eric l jones for petitioners clinton m fried for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax and an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after a concession the issues to be decided involve petitioners' entitlement to business_bad_debt deductions claimed by them for certain payments made by petitioner eric l jones petitioner during the year in issue findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time they filed their petition in the instant case petitioners resided in dublin georgia during the taxable_year in issue petitioner was an attorney licensed to practice law in the state of georgia petitioner invested in real_estate in order to create the opportunity for his law firm to earn income by performing real_estate syndications title searches and loan closings during the taxable_year in issue however petitioner was not involved in the business of lending money or in the business of selling corporations that he had created funded or promoted in the opening brief respondent conceded that there are no additions to the tax applicable in this case and made no argument as to the accuracy-related_penalty pursuant to sec_6662 accordingly we consider the penalty to have been conceded petitioner was a 50-percent_shareholder and secretary and treasurer of d b metalworks inc metalworks a tree cutting and welding business petitioner purchased hi sec_50 percent share in metalworks for dollar_figure on date donald brown president of metalworks executed a note in the name of metalworks the first note which was attested to by petitioner in petitioner's capacity as secretary-treasurer of metalworks the first note provides that in days metalworks will pay dollar_figure plus interest to farmers merchants bank additionally mr brown and petitioner signed a guaranty of payment guaranty in which they agreed inter alia to be jointly and severally liable to pay the first note the page on which the guaranty was printed also contains a transfer by farmers merchants bank dated date of all rights title and interest to the within note to petitioner without_recourse on us additionally petitioner individually signed a note the second note dated date which provides that in days petitioner will pay dollar_figure plus interest to farmers merchants bank as security for the second bank note petitioner granted farmers merchants bank a security_interest in the first note below the language assigning the first note as collateral is the following language petitioner will reduce this loan as soon as d b metalworks comes out from under bankruptcy petitioner has his house on camellia drive sold will be closed out in the next few days will either pay out this loan or greatly reduce additionally on the face of the second note was a handwritten notation paid wmiller attached to the second note was an assignment by petitioner dated date of all rights title and interest to the within note to farmers and merchants bank with recourse on me the text to the asterisk footnote is note from d b metalworks inc to farmers and merchants bank dated date and maturing october the day is blank in the amount of dollar_figure plus interest during either or metalworks ceased business operations during date petitioner paid the balance due on the note schedule c of petitioners' federal_income_tax return for taxable_year listed finance services as petitioner's principal business or profession and claimed bad_debt deductions in the total amount of dollar_figure petitioners deducted dollar_figure for payment on the note dollar_figure for loans that became uncollectible in and dollar_figure for amounts paid to a restaurant referred to as annabelle's for its capital stock respondent determined that the foregoing payments were personal and were not made in connection with petitioner's trade_or_business and therefore disallowed the bad_debt deductions claimed by petitioners in the amount of dollar_figure respondent recharacterized such amount as short-term_capital_loss opinion the issue to be decided in the instant case is whether pursuant to sec_166 petitioners are entitled to three bad_debt deductions claimed by them sec_166 generally provides that debts that become wholly worthless during a taxable_year may be deducted in that year sec_166 however distinguishes between business bad_debts and nonbusiness bad_debts sec_166 sec_1_166-5 income_tax regs business bad_debts may be deducted against ordinary_income if they become wholly or partially worthless during the year in the case of the latter to the extent charged off during the taxable_year as partially worthless debts sec_1_166-3 income_tax regs to qualify for a business_bad_debt deduction the taxpayer must establish that the debt was proximately related to the conduct of the taxpayer's trade_or_business 405_us_93 sec_1_166-5 income_tax regs nonbusiness bad_debts on the other hand may be deducted but only if they become entirely worthless during the year they are claimed they are moreover to be treated as short-term_capital_losses sec_166 generally a nonbusiness_bad_debt is a debt other than a debt created or acquired in the trade_or_business of the taxpayer or the loss from the worthlessness of which is incurred_in_a_trade_or_business of the taxpayer sec_166 the question of whether a debt is a nonbusiness_bad_debt is a question of fact sec_1_166-5 income_tax regs the bad_debt deduction is limited to bona_fide debt that is debts that arise from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs for purposes of sec_166 a contribution_to_capital is not considered a debt 532_f2d_1204 8th cir 91_tc_575 sec_1_166-1 income_tax regs a payment by a taxpayer in discharge of part or all of the taxpayer's agreement to act as a guarantor endorser or indemnitor of a debt obligation is to be treated as a worthless_debt only if the agreement was entered into in the course of the taxpayer's trade_or_business or a transaction for profit there was an enforceable legal duty upon the taxpayer to make the payment and the agreement was entered into before the obligation became worthless or partially worthless in the case of an agreement entered into in the course of the taxpayer's trade_or_business sec_1_166-9 income_tax regs generally if a taxpayer enters into an agreement to act as a guarantor in the course of trade_or_business a payment by the taxpayer in discharge of part or all of the taxpayer's obligation as a guarantor is treated as a business_bad_debt at the time of payment to the extent that any right of subrogation held by the taxpayer against the debtor is then worthless sec_1_166-9 e income_tax regs if however a taxpayer enters into a transaction as a guarantor for profit but not in the course of trade_or_business a payment by the taxpayer in discharge of part or all of the taxpayer's obligation as a guarantor is treated as a worthless nonbusiness_bad_debt at the time of payment if any right of subrogation held by the taxpayer against the debtor is then worthless sec_1_166-9 e income_tax regs a business_bad_debt deduction for a payment by the taxpayer in discharge of part or all of the taxpayer's obligation as a guarantor is only deductible if the taxpayer establishes the taxpayer was engaged in a trade_or_business at the time the guaranty was made and the guaranty was proximately related to the conduct of that trade_or_business weber v commissioner tcmemo_1994_341 smartt v commissioner tcmemo_1993_65 sec_1_166-9 sec_1_166-5 income_tax regs whether the taxpayer is engaged in a trade_or_business is factual 405_us_93 sec_1_166-5 income_tax regs whether a guaranty is proximately related to the taxpayer's trade_or_business rests on the taxpayer's dominant motive at the time of the guaranty for becoming a guarantor united_states v generes supra pincite 590_f2d_884 10th cir the taxpayer's dominant motive must be business related as opposed to investment related for the guaranty to be proximately related to the taxpayer's trade_or_business 66_tc_652 affd 601_f2d_734 5th cir see united_states v generes supra a motive is business related when the taxpayer seeks to increase or protect the taxpayer's salary to be paid from the debtor_corporation putoma corp v commissioner supra pincite a motive is investment related when the taxpayer aims to increase or protect the value of the taxpayer's stock in the debtor_corporation see united_states v generes supra weber v commissioner supra in deciding the taxpayer's motive for purposes of sec_166 however we examine the objective facts surrounding the loans rather than the taxpayer's subjective intent 503_f2d_1291 10th cir citing united_states v generes supra characterization of an advance as either a loan or capital_contribution is a question of fact which must be answered by reference to all of the evidence with the burden on the taxpayer to establish that the alleged loans were bona_fide debt rule a 74_tc_476 58_tc_1062 objective factors are to be considered and the taxpayer's subjective intent alone is not determinative of the issue of characterizing an advance as debt or equity united_states v uneco inc in re uneco inc supra pincite deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to the deductions claimed rule a 503_us_79 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs moreover a taxpayer who claims a deduction bears the burden of substantiating the amount and purpose of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs in the instant case petitioners contend that they are entitled to a bad_debt deduction in the amount of dollar_figure for a payment petitioner made as guarantor for loans made to d b metalworks petitioners argue that the payment was a discharge of petitioner's obligation as a guarantor and is therefore deductible as a business_bad_debt pursuant to sec_1_166-9 income_tax regs respondent contends that petitioners have not established that petitioner's guaranty was proximately related to his trade_or_business we conclude that petitioners have not carried their burden of proving that they are entitled to a bad_debt deduction for the guaranty of d b metalworks' indebtedness as stated supra in deciding the taxpayer's motive for making a guaranty we examine the objective facts surrounding the loans rather than the taxpayer's subjective intent kelson v united_states supra petitioner testified that he made it a practice to participate in various businesses for the purpose of generating fees for his law practice additionally petitioner testified that he anticipated negotiating contracts for d b metalworks and that d b metalworks did some work for georgia power oconee electric membership corporation and okmulgee electric membership corporation he also testified that he sent mr brown president of d b metalworks only one bill for legal services which was for incorporating d b metalworks we conclude that petitioner's statements standing alone do not bear the light of analysis united_states v generes supra pincite although petitioner testified that he anticipated generating fees for his law firm by negotiating contracts for d b metalworks petitioner failed to present any details concerning fees generated from the work performed by that company for georgia power oconee electric membership corporation and okmulgee electric membership corporation indeed petitioner testified that he sent mr brown only one bill for legal services which was for incorporating d b metalworks additionally petitioner's testimony concerning the other companies in which he allegedly participated in order to generate fees for his law practice is only superficial the testimony lacks the details of such alleged participation and the details surrounding the fees allegedly generated from such participation petitioners simply have failed to establish that petitioner's dominant motivation in guaranteeing the d b metalworks indebtedness was related to his trade_or_business as an attorney as opposed to that of a mere investor petitioners bear the burden of establishing their entitlement to the deduction rule a and have not met that burden accordingly we hold that petitioners are not entitled to their claimed bad_debt deduction in the amount of dollar_figure as to the bad_debt deduction claimed by petitioners for the worthlessness of advances in the amount of dollar_figure allegedly made by petitioner to two or three individuals petitioners failed to provide the notes or any other documentary_evidence relating to such advances and sought to substantiate the advances solely through petitioner's testimony we are not required to accept petitioner's self-serving and uncorroborated testimony particularly where other and better evidence to prove the point in question should be available 338_f2d_602 9th cir affg 41_tc_593 99_tc_202 tokarski v the record contains only two canceled checks drawn on petitioner's account that were both written to the same person one in the amount of dollar_figure and a second in the amount of dollar_figure and a canceled check drawn on petitioner's account that was written to morris state bank in the amount of dollar_figure commissioner 87_tc_74 see 19_tc_133 affd 207_f2d_857 10th cir under the circumstances of the instant case we are not required to and we generally do not rely on petitioner's testimony to sustain petitioners' burden of proving error in respondent's determinations see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 wood v commissioner supra tokarski v commissioner supra consequently we conclude that petitioners have not established that the alleged advances in the amount of dollar_figure to two or three individuals constitute bona_fide debt that is deductible as a business_bad_debt as to the bad_debt deduction claimed by petitioners for the alleged worthlessness of capital stock in annabelle's restaurant petitioners conceded that they paid dollar_figure to annabelle's for its capital stock petitioners however argue that petitioner purchased the stock with the understanding that he would perform the restaurant's legal work petitioners provided two checks drawn on petitioner's account that were written to annabelle's one in the amount of dollar_figure and a second in the amount of dollar_figure a deduction for a bad_debt is limited to a bona_fide debt that is debts that arise from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs petitioners did not argue and have failed to establish that the purchase of capital stock in annabelle's created a debtor- creditor relationship between petitioners and the restaurant consequently we conclude that the payment of dollar_figure to annabelle's was not bona_fide debt petitioners have not advanced or proven any other theory upon which a deduction could be premised accordingly we hold that petitioners are not entitled to a bad_debt deduction in the amount of dollar_figure as noted above the penalty has been conceded we have considered all of petitioners' remaining arguments and find them to be without merit to reflect the foregoing decision will be entered under rule
